           Case 2:20-cv-00828-JB-LF Document 19 Filed 02/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DANIEL JAURIGUI,

       Plaintiff,

v.                                                                        No. CIV 20-0828 JB/LF

CHRIS BRICE and
U.S. MARSHAL SERVICE

       Defendants.

                                      FINAL JUDGMENT

       THIS MATTER comes before the Court on its Memorandum Opinion and Order, filed

February 26, 2021 (Doc. 18)(“MOO”). In the MOO, the Court dismisses without prejudice

Plaintiff Daniel Jaurigui’s Petition Under 28 U.S.C. § 2241 For a Writ of Habeas Corpus, filed

August 17, 2020 (Doc. 1). See MOO at 1. With no more parties, claims, or issues before the

Court, the Court enters Final Judgment disposing of this case, pursuant to rule 58(a) of the Federal

Rules of Civil Procedure.

       IT IS ORDERED that: (i) Plaintiff’s Petition Under 28 U.S.C. § 2241 For a Writ of Habeas

Corpus, filed August 17, 2020 (Doc. 1), is dismissed without prejudice; and (ii) Final Judgment is

entered.

                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE

Parties:

Daniel Jaurigui
Luna County Detention Center
Deming, New Mexico

       Pro Se Plaintiff
